WINOKUR, J.,
concurring.
I fully concur in the majority opinion’s reversal of the portion of the order granting a new trial on punitive damages. However, while I concur in the majority’s affir-mance of the portion of the order granting a new trial on non-economic damages, I do so only because “reasonable persons could differ as to the propriety of the action taken by the trial court.” Brown v. Estate of Stuckey, 749 So.2d 490, 498 (Fla. 1999). I do not favor much of the trial court’s reasoning for granting new trial on non-economic damages. In particular, I question whether awards of $100,000 for each of the decedent’s children for non-economic damages can be viewed as so inadequate that they demonstrate that , the jury was unduly influenced by passion or prejudice. For this reason, I do not join the majority opinion to the extent that it .can be read as endorsing the trial court’s reasons for granting new trial on non-economic damages, other than to acknowledge that reasonable persons could differ on its conclusion. -. . , :